Title: From Thomas Jefferson to André Limozin, 22 September 1787
From: Jefferson, Thomas
To: Limozin, André



paris sep. 22. 1787.

Mr. Jefferson begs the favor of Monsieur Limozin to deliver the inclosed to the same Monsr. Bourgoin, passenger on board the packet, to whom he desired his last to be delivered. This contains the copy of a letter from the minister promising the reduction of duties on tar pitch and turpentine, which Mr. Jefferson had sollicited, and to interest himself with the city of Rouen to reduce the local duty on Potash which Monsr. Limozin had written to Mr. J. about, and which he had also sollicited from the minister.
